Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Claims 1-17 are pending and under consideration.
3.	Applicant’s IDS document filed on 12/08/2020 has been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the polynucleotide containing anti-TNF scFv-Fc represented by 5SEQ ID NO: 1 and anti-IFN scFv-Fc represented by SEQ ID NO: 2” and this claim recitation is indefinite.  SEQ ID NOs 1 and 2 are nucleic acid sequences and they do not “represent” anti-TNF scFv-Fc or anti-IFN scFv-Fc and a polynucleotide does not contain antibodies.  SEQ ID NOs 1 and 2 encode anti-IFN scFv-Fc and anti-TNF scFv-Fc, but they do not represent or contain them.  In addition, the more common accepted patent claim language is “comprising” rather than “containing.” 
	Claim 2 recites “the bispecific antibody containing anti-TNF scFv-Fc represented by SEQ ID NO: 3 and anti-IFN scFv-Fc represented by SEQ ID NO: 4” and this claim recitation is indefinite.  SEQ ID NOs 3 and 4 do not “represent” anti-TNF scFv-Fc or anti-IFN scFv-Fc.  SEQ ID NOs 3 and 4 are the sequences of the anti-IFN scFv-Fc and anti-TNF scFv-Fc, but they do not represent.  In addition, the more common accepted patent claim language is “comprising” rather than “containing.” 
Claims 8-9 should recite “selected from the group consisting of” for proper Markush claim construction.  Otherwise there is more than one meaning. 
Claim 10 recites anti-TNF scFv-Fc represented by SEQ ID NO: 1 and an anti-IFN scFv-Fc represented by SEQ ID NO: 2.  Nucleic acid sequences do not “represent” scFv-Fc.  In addition, a transformant as recited in claims 10-11 requires a vector.  
Claims 16-17 recite “the pharmaceutical” instead of the “pharmaceutical composition” as recited in claim 14 upon which they depend.  As such they lack proper antecedent basis.  
Appropriate correction is required.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of treating inflammatory bowel disease by administering a composition comprising the bispecific antibody of SEQ ID NOs 3 and 4, does not reasonably provide enablement for a method of preventing inflammatory bowel disease by administering a composition comprising the bispecific antibody of SEQ ID NOs 3 and 4.  Additionally, the claims are not enabled for treating or preventing inflammatory bowel disease which is Behcet’s disease, tuberculosis enteritis and diarrhea.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses the method of treating inflammatory bowel disease by administering a composition comprising the bispecific antibody of SEQ ID NOs 3 and 4.
	Claim 1 recites “the polynucleotide containing anti-TNF scFv-Fc represented by 5SEQ ID NO: 1 and anti-IFN scFv-Fc represented by SEQ ID NO: 2”.  SEQ ID NOs 1 and 2 are nucleic acid sequences and they do not “represent” anti-TNF scFv-Fc or anti-IFN scFv-Fc and a polynucleotide does not contain antibodies.  SEQ ID NOs 1 and 2 encode anti-IFN scFv-Fc and anti-TNF scFv-Fc, but they do not represent or contain them.  
	Claim 2 recites “the bispecific antibody containing anti-TNF scFv-Fc represented by SEQ ID NO: 3 and anti-IFN scFv-Fc represented by SEQ ID NO: 4”.  SEQ ID NOs 3 and 4 do not “represent” anti-TNF scFv-Fc or anti-IFN scFv-Fc.  SEQ ID NOs 3 and 4 are the sequences of the anti-IFN scFv-Fc and anti-TNF scFv-Fc, but they do not represent.  
Claim 10 recites anti-TNF scFv-Fc represented by SEQ ID NO: 1 and an anti-IFN scFv-Fc represented by SEQ ID NO: 2.  Nucleic acid sequences do not “represent” scFv-Fc.  In addition, a transformant as recited in claims 10-11 requires a vector.  
As evidenced by the art of Shivashankar et al. (PTO-892; Reference U), inflammatory bowel disease is a term that encompasses Crohn’s disease and ulcerative colitis.  Behcet’s disease, tuberculosis enteritis and diarrhea “mimics of IBD based on location in the gastrointestinal tract and are not encompassed by the term inflammatory bowel disease.  (In particular, whole document, Table 1).
At issue is whether or not the claimed compositions could be used to prevent inflammatory bowel diseases.  The specification does not provide sufficient guidance on how to sufficiently prevent inflammatory bowel diseases by administering the claimed compounds. 
The specification does not adequately disclose that inflammatory bowel diseases can be completely prevented by administering the antibody compositions recited.  As such, one of ordinary skill in the art would be required to perform undue experimentation to practice the invention commensurate in scope with the claims. 
The specification fails to provide guidance as to how to prevent (100% prevention) an inflammatory bowel diseases using any of the recited agents. The art is highly unpredictable as to what will be a therapy for any particular allergic disease, so it would require an undue amount of experimentation for one of ordinary skill in the art to practice the claimed invention commensurate in the scope with the claims. The invention may encompass methods which treat inflammatory bowel diseases, but the specification does not disclose how to totally prevent any inflammatory bowel diseases. 
Since no in vivo studies were used as model system to prevent any disorder it is not clear that reliance on the in vitro data accurately reflects the relative animal efficacy of the claimed therapeutic strategy. The specification does not adequately teach how to effectively treat any particular disorders or reach any therapeutic endpoint in animals by administrating the recited compositions much inflammatory bowel diseases as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the in vitro studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  There must be a rigorous correlation of biological activity between the disclosed in vitro activity and an in vivo effectiveness to establish a method of preventing disease.  
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the preventing inflammatory bowel diseases in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the compositions for in vivo prevention of disease, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed prevention with a reasonable expectation of success.
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2019-0143070 (IDS filed on 12/08/2020).
KR 10-2019-0143070 teaches a polynucleotide encoding a TNF-a and IFN-y, bispecific antibody encoded by 5SEQ ID NO: 1 and SEQ ID NO: 2; A a TNF-a and IFN-y, bispecific antibody comprising SEQ ID NO: 3 and SEQ ID NO: 4; a 15recombinant expression vector containing the polynucleotide encoding the a TNF-a and IFN-y, bispecific antibody of SEQ ID NOs 3 and 4; a host cell transformed using the vector; wherein the host cell is selected from a group consisting of animal cells, plant cells, yeast, E. coli, and insect cells;  method for preparing a TNF-a and IFN-y, bispecific antibody encoded by 5SEQ ID NO: 1 and SEQ ID NO: 2, the method comprising: 1) preparing a transformant by introducing SEQ ID NO: 1 and SEQ ID NO: 2 into a host cell; and 2) culturing the transformant in a medium and then separating and purifying an 10anti-TNF/IFN scFv-Fc bispecific antibody expressed in the medium;  wherein the separation and purification in 2) is performed while targeting an Fc domain; a pharmaceutical composition for treatment of inflammatory bowel disease, the composition comprising a TNF-a and IFN-y, bispecific antibody encoded by 5SEQ ID NO: 1 and SEQ ID NO: 2.  wherein the inflammatory bowel disease is at least one selected from a group consisting of Crohn's disease or ulcerative colitis. (In particular, whole document). 5
The reference sequences and sequence identification numbers are identical to the sequences and sequence identification numbers in the instant application.  
The reference teachings anticipate the claimed invention.

10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 29, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644